            Case 1:20-cv-03833-JPC Document 49 Filed 06/03/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                    )
                                                    )
 COMMODITY FUTURES TRADING                          )
 COMMISSION,                                        )
                                                    )
                            Plaintiff,              )
                                                    )    20-cv-3833 (JPC)
 v.                                                 )
                                                    )
 CASPER MIKKELSEN, a/k/a “Carsten                   )    Proof of Service
 Nielsen,” a/k/a “Brian Thomson,” a/k/a             )
 “Thomas Jensen” and a/k/a “Casper Muller,”         )
                                                    )
                                Defendant.          )
                                                    )
                                                    )


       I, Judith M. Slowly, hereby declare pursuant to 28 U.S.C. § 1746, as follows:

                                         I.    SUMMARY

       1.       I am a Futures Trading Investigator in the above-referenced litigation.

       2.       On May 18, 2020, Xavier Romeu-Matta filed a complaint for the above-captioned

matter with the Court via ECF. See ECF No. 1.

       3.       This Court issued an order on June 1, 2021 (“Order”) and instructed Plaintiff to

serve a copy of said Order on Defendant within two business days of the date of the Order. See

ECF No. 48.

       4.       On June 2, 2021, I gave a copy of the Order in the above-captioned matter to an

employee of an authorized shipper for DHL International. DHL International is an international

shipping and courier delivery service, and a non-party to this action, that uses couriers of at least

18 years of age. The employee placed a copy of the Order into a DHL letter envelope bearing



                                                                                                    1
            Case 1:20-cv-03833-JPC Document 49 Filed 06/03/21 Page 2 of 2




tracking/waybill number 3223240123, addressed to Casper Mikkelsen / Casper Muller,

Defendant’s new legal name.

       5.       I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.



       Executed on this 2nd of June, 2021.

                                                            /s/ Judith M. Slowly




                                                                                                    2
